1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
7                                      DISTRICT OF NEVADA
8                                                  ***
9    NANCY SHINABARGAR,                                  Case No. 3:14-cv-00072-MMD-WGC
10                                          Plaintiff,               ORDER
            v.
11                                                           (Defs.’ Motion to Dismiss
     Board of Trustees of the University of the                    – dkt. no. 25)
12   District of Columbia, et al.,
13                                     Defendants.
14

15          Before the Court is a motion to dismiss (“Motion”) filed by Defendants Board of

16   Trustees of The University of The District of Columbia (“UDC”), Katherine S. Broderick,

17   Annamaria Steward, Marc Strothers, Larry Volz, Thomas Mack, Kemit Mawakana,

18   Mohamed Taqi Tirmazi, and Karen Evans (dkt. no. 25). The Court has reviewed Plaintiff

19   Nancy Shinabargar’s opposition (dkt. no. 36) and Defendants’ reply (dkt. no. 41). For the

20   reasons discussed below, the Court grants the Motion in part and transfers this matter to

21   the U.S. District Court for the District of Columbia.

22          Between August 2011 and February or March 2012, Plaintiff was enrolled in

23   UDC’s David A. Clarke School of Law (the “Law School”). (See dkt. no. 12 ¶¶ 4, 20,

24   123.) Plaintiff resides in Nevada; she relocated to Washington, D.C., to attend the Law

25   School. (Id. ¶¶ 2-3.) Proceeding pro se, Plaintiff alleges that during her time at the Law

26   School, UDC and several individuals associated with the institution denied her

27   reasonable accommodations for her physical disability and subjected her to retaliatory

28   disciplinary processes. She asserts that Defendants’ actions violated her constitutional
1    rights and her rights under federal disability and civil rights statutes, and gave rise to

2    other common law causes of action. (Id. at 50-59.)

3           Plaintiff initiated this action on February 4, 2014. (Dkt. no. 1-1.) Plaintiff filed a

4    First Amended Complaint as a matter of course in March 2014. (Dkt. no. 12; see dkt. no.

5    11.) Defendants filed the Motion on June 10, 2014, seeking dismissal for lack of

6    personal jurisdiction under Rule 12(b)(2), improper venue under Rule 12(b)(3), and

7    improper pleadings pursuant to Rules 8(a) and 12(b)(6). (Dkt. no. 25.) In the alternative,

8    Defendants request a transfer of this matter under 28 U.S.C. §§ 1404 and 1406 to the

9    U.S. District Court for the District of Columbia, where UDC is located and where the

10   incidents at issue in this matter took place. (Id. at 12.) In her opposition brief, Plaintiff

11   states that “she would accept a transfer of venue to [the] U.S. District Court in

12   Washington, D.C., in the ‘interests of justice,’ with accommodation made for her ADA-

13   qualifying disability.” (Dkt. no. 36 ¶ 62.) In light of the fact that the parties do not dispute

14   a transfer to the U.S. District Court for the District of Columbia, the Court finds that such

15   a transfer would be in the interest of justice. The Court need not resolve Defendants’

16   jurisdictional arguments before transferring this matter. See Goldlawr, Inc. v. Heiman,

17   369 U.S. 463, 466 (1962).

18          It is ordered that Defendants’ Motion to Dismiss (dkt. no. 25) is granted in part.

19   This matter is to be transferred to the United States District Court for the District of

20   Columbia.

21
            DATED THIS 4th day of March 2015.
22

23

24                                                      MIRANDA M. DU
                                                        UNITED STATES DISTRICT JUDGE
25

26
27

28


                                                    2